Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Scot Wickhem, Reg. No. 41,376; on April 7, 2021.
The application has been amended as follows: 
In claim 1, line 2, between “mechanism” and “adapted”, --including a drive cable and a drive motor--  was inserted.

In line 8, “mechanism” was deleted, and in its place, --motor--  was inserted.

In line 12, “mechanism” was deleted, and in its place, --motor--  was inserted.

	Claim 2 was cancelled.

	In claim 6, line 1, “2” was deleted, and in its place, --1--  was inserted.



	In claim 9, line 9, between “a” and “motor”, --drive--  was inserted.

In line 10, between “the” and “motor”, --drive--  was inserted.

In lines 10 and 11, between “for the” and “motor”, --drive--  was inserted.

In line 12, between “the” and “motor”, --drive--  was inserted.

In line 13, between “the” and “motor”, --drive--  was inserted.

	In claim 12, line 1, between “the” and “motor”, --drive--  was inserted.

	In claim 13, line 1, between “the” and “motor”, --drive--  was inserted.

	In claim 14, line 1, between “the” and “motor”, --drive--  was inserted.

	In claim 16, line 4, between “a” and “motor”, --drive--  was inserted.

In line 8, between “the” and “motor”, --drive--  was inserted.



	In claim 18, line 1, between “the” and “motor”, --drive--  was inserted.

	In claim 19, line 1, between “the” and “motor”, --drive--  was inserted.

	In claim 20, line 1, between “the” and “motor”, --drive--  was inserted.

The following is an examiner’s statement of reasons for allowance:  With respect to base claim 1, none of the prior art of record, alone or in combination, discloses an atherectomy system, comprising, inter alia: a drive mechanism including a drive cable and a drive motor adapted to rotatably actuate an atherectomy burr; and a control system adapted to regulate operation of the drive mechanism, the control system including: a drive module adapted to provide an operational signal to operate the drive mechanism; a monitoring module adapted to monitor operation of the drive mechanism; and an excitation module operably coupled to the drive mechanism, wherein the monitoring module is adapted to determine if the drive motor is operating within a predetermined range for each of one or more operating parameters, and wherein the excitation module is adapted to provide haptic feedback to a user of the drive mechanism if the monitoring module determines that the drive motor is not operating within the predetermined range of each of the one or more operating parameters.  

With respect to base claim 16, none of the prior art of record, alone or in combination, discloses a control system for an atherectomy system including a drive motor adapted to rotate a drive cable operably coupled to an atherectomy burr, the control system comprising, inter alia: an input adapted to receive an indication of a drive motor performance parameter; an excitation module adapted to provide haptic feedback to a user of the atherectomy system, and a controller operably coupled to the input and to the excitation module; wherein, when the motor performance parameter approaches a limit of a performance range, the controller is adapted to activate the excitation module in order to provide haptic feedback to the user that the drive motor performance parameter is approaching the limit of the performance range.
For comparison to the present invention, prior-art reference Flexman et al. (U.S. Pat. App. Pub. No. 2020/022764), for example, discloses a surgical system including, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771